Citation Nr: 1109006	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES


1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) greater than 70 percent. 

2. Entitlement to an initial compensable rating for facet degenerative joint disease, L5-S1. 

3. Entitlement to an increased rating for facet degenerative joint disease, L5-S1 greater than 10 percent beginning December 17, 2007. 

4. Entitlement to an increase rating for facet degenerative joint disease, L5-S1greater than 20 percent beginning March 10, 2009. 

5. Entitlement to an initial compensable rating for inguinal ligamentitis, post right inguinal hernia repair. 

6. Entitlement to an increase rating greater than 10 percent for inguinal ligamentitis, post right inguinal hernia repair, beginning October 5, 2005. 

7. Entitlement to a separate and compensable rating for hernia scars. 

8. Entitlement to an initial compensable rating for intermittent reactive airway disease. 

9. Entitlement to an increased rating greater than 30 percent for intermittent reactive airway disease beginning November 5, 2007. 
	
10. Entitlement to an initial compensable rating for seasonal allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 2000 to June 2003.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which granted service connection for mechanical thoracolumbar back pain; inguinal ligamentitis, post right inguinal hernia repair; intermittent reactive airway disease and seasonal allergic rhinitis, all with noncompensable initial ratings.  Also on appeal is a September 2005 rating decision from the RO in Phoenix, Arizona which denied an increased rating greater than 10 percent for PTSD. 

During the pendency of the appeal additional RO decisions were issued.  A March 2006 statement of the case from the RO in Phoenix, Arizona increased the rating for PTSD to 30 percent.  An August 2008 rating decision from the RO in Phoenix, Arizona increased the rating for PTSD to 50 percent beginning November 8, 2007, increased the rating for intermittent reactive airway disease to 30 percent beginning November 8, 2007, and increased the rating for facet degenerative joint disease, L5-S1 to 10 percent beginning December 17, 2007.  

An April 2009 rating decision from the RO in Boise, Idaho, increased the rating for PTSD to 70 percent for the entire time period beginning on the date of the claim for increase (May 2005), increased the rating for facet degenerative joint disease, L5-S1 to 20 percent beginning March 10, 2009 and increased the rating for inguinal ligamentitis, post right inguinal hernia repair, to 10 percent beginning October 5, 2005. 

As the increased ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, all issues on appeal remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of a separate and compensable rating for hernia scars has been added to the issues on appeal as it is raised by the evidence of record.  It is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

  
FINDINGS OF FACT

1. The medical evidence establishes that the Veteran's service-connected PTSD demonstrates total occupational and social impairment, due to such symptoms as: persistent danger of hurting self or others and intermittent inability to perform activities of daily living , and has since the date of claim for increase.  

2.  The medical evidence shows that initially, prior to December 17, 2007, the service-connected facet degenerative joint disease, L5-S1 was manifested by recurrent pain and stiffness in the morning with full range of motion; however there was no evidence of slight limitation of lumbar motion or characteristic pain on motion, forward flexion of the thoracolumbar spine greater than 60 degrees but less than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but less than 235 degrees. 

3. The medical evidence beginning December 17, 2007 shows that the service-connected facet degenerative joint disease, L5-S1 was manifested by some pain with limitation and flexion limited to 75 degrees; however there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, motion of the thoracolumbar spine was within normal limits, and there was no muscle spasm, guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.

4. The medical evidence beginning March 10, 2009 shows that the service-connected facet degenerative joint disease, L5-S1 was manifested by decreased motion, spasms and pain, and limitation of flexion to 35 degrees; however there was no evidence of no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine

5. The medical evidence shows that initially, prior to October 5, 2005, the inguinal ligamentitis, post right inguinal hernia repair, was manifested by pain upon deep palpation; however there is no evidence of postoperative recurrent inguinal hernia, readily reducible. 

6. The medical evidence shows that beginning October 5, 2005, the inguinal ligamentitis, post right inguinal hernia repair, was manifested by pain; however there was no evidence of a small inguinal hernia, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not readily reducible.

7. The medical evidence prior to November 5, 2007 shows that the intermittent reactive airway disease was manifested by post bronchodilator FEV1 of 82 percent, and FEV1/FVC of 84 percent; however there was no evidence of FEV-1 of 71 to 80 percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.

8. The medical evidence beginning November 5, 2007 shows that the intermittent reactive airway disease was manifested by post bronchodilator FEV1 of 80 percent, and FEV1/FVC of 69 percent on that date; and pre bronchodilator FEV1 of 59 percent and FEV1/FVC of 71 percent in March 2009.  However, there is no evidence of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids at any time during the period of appeal..
	
9. The medical evidence shows that the seasonal allergic rhinitis was manifested by mild nasal mucosal swelling with clear discharge; however there is no evidence of nasal obstruction at any time on either side of the nasal passage, nor any sign of polyps.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD, effective May 27, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2. The criteria for an initial compensable rating for facet degenerative joint disease, L5-S1, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

3. The criteria for an increased rating for facet degenerative joint disease, L5-S1, greater than 10 percent beginning December 17, 2007 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

4. The criteria for an increased rating for facet degenerative joint disease, L5-S1, greater than 20 percent beginning March 10, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 2003).

5. The criteria for an initial compensable rating for inguinal ligamentitis, post right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010)..

6. The criteria for an increased rating greater than 10 percent for inguinal ligamentitis, post right inguinal hernia repair, beginning October 5, 2005, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010)..

7. The criteria for an initial compensable rating for intermittent reactive airway disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

8. The criteria for an increased rating greater than 30 percent for intermittent reactive airway disease, beginning November 5, 2007, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).
	
9. The criteria for an initial compensable rating for seasonal allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issues of initial higher evaluations involve "downstream" issues, as the initial claims for service connection for a back disability now characterized as facet degenerative joint disease, L5-S1; inguinal ligamentitis, post right inguinal hernia repair; intermittent reactive airway disease; and seasonal allergic rhinitis were granted in the June 2003 rating decision appealed, and the current appeal arises from his disagreement with the evaluations originally and subsequently assigned.

Discussion of whether VA has met its duties of notification and assistance as to the issue of an increased rating for PTSD is not required, given the favorable action taken herein.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's claims for increased initial disability ratings were appealed directly from the initial ratings assigned, no further action under section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has afforded the Veteran physical examinations.  The examinations were adequate, as the examiners were able to review the claims file and made all required findings to permit application of the rating schedule.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  The entire history of the Veteran's disorder will be considered in reaching a decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

PTSD

PTSD is evaluated under a General Formula for Mental Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31-40 is defined as some impairment in reality resting or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

An increased rating of 70 percent for PTSD was granted in an April 2009 rating decision effective May 27, 2005, the date of the Veteran's claim for an increased rating. 

Throughout the period on appeal the Veteran has reported distressing nightmares and significant insomnia.  He has had nightly nightmares, flashbacks, and intrusive thoughts.  He frequently vomits in the morning due to his nightmares.  The Veteran has reported suicidal ideation but with no plan.  He is irritable and angry with sudden rage, including verbal and sometimes physical outbursts.  The Veteran has constant survivor guilt. 

The Veteran has been receiving treatment for his PTSD since he got out of service.   
He attended college for less than two years but quit because he could not concentrate long enough to focus during class or to complete his class work.  He felt his teachers were taking pity on him.  The Veteran also has not been able to keep a job for any length of time, seven months at the longest, due to persistent intrusive memories of Afghanistan and anger outbursts.  He lost his job as a security officer after yelling at some "foreigners" about the US military, picking up their table and throwing it over.  Police had to escort him off the property.  

The Veteran used to get along very well with his immediate family but doesn't see them very much since service as his relationships are strained.  He reported that his parents don't understand his PTSD and why he can't get over it.  He doesn't like to visit his sister and her children because he can't stand to be around children; the sound of children crying and fussing reminds him of his experiences in Afghanistan where he saw many women and children dying and children crying at him because their parents were dead. 

When the Veteran lived in Arizona he shared his house with roommates.  One roommate reported that the Veteran never had a good night sleep and often awoke in rage and terror.  He rarely left his house, only leaving during odd hours to avoid crowds, and he would order anything he needed on the internet to avoid leaving the house.  The Veteran kept food and drink in his bedroom so he would not have to leave the room, instead staying in bed all day.  There were guns in every room of the house and he slept with an unlocked shotgun.  He never cleaned the house and rarely cleaned up himself.  The Veteran had an elaborate security system with a finger scanner at the front door to identify anyone who came in and out, which was only the Veteran and his roommates.  He was constantly on edge and always negative. 

The Veteran has since moved to Idaho to get away from the desert environment, which reminded him of Afghanistan, and to get away from his parents who don't understand his PTSD.  The March 2009 psychiatric examination recommended inpatient psychiatric treatment for his PTSD, to which he seemed receptive. 

Treatment records reveal a rather consistent picture of the Veteran's PTSD, although some days appear much better than others.  The Veteran's intrusive thoughts cause him to zone out from conversations, and he was found to have difficulty with memory.  GAF scores have ranged from 40-45 during the time period on appeal with one isolated score of 55. 

Resolving all doubt in favor of the Veteran, the criteria for 100 percent evaluation for PTSD are met.  The Veteran's condition most resembles total occupational and social impairment as evidenced by persistent danger of hurting himself or others and intermittent inability to perform activities of daily living.  VA records show treatment for PTSD throughout the period on appeal, including therapy, progress notes, and VA examinations.  These records show that GAF scores remained predominantly in the range of 40-45 throughout the entire period under appeal.  

A 100 percent evaluation is warranted for the Veteran's PTSD. 




Facet degenerative joint disease, L5-S1  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran was initially assigned a noncompensable evaluation under Diagnostic Code 5292-5295.  

Rating criteria governing the evaluation of spine disabilities were revised effective September 23, 2002 and September 26, 2003. 

The old regulations in effect during the initial time period under consideration afforded a 10 percent evaluation for slight limitation of lumbar motion, a 20 percent evaluation for moderate limitation of lumbar motion and a 40 percent evaluation for severe limitation of lumbar motion under Diagnostic Code 5292.  

Under Diagnostic Code 5295, lumbosacral strain with slight subjective symptoms was noncompensable; lumbosacral strain with characteristic pain on motion was afforded a 10 percent evaluation; lumbosacral strain with muscle spasm on extreme forward bending; loss of lateral spine motion, unilateral, in a standing position was afforded a 20 percent evaluation

Effective September 26, 2003, a General Rating Formula for Disease and Injuries of the Spine requires that a back disability be evaluated under whichever method results in the higher evaluation, when all disabilities are combined, under 38 C.F.R. § 4.25, and the spine is to be evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is vertebral body fracture with loss of 50 percent or more of the height.   A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.

Where a law or regulation changes during the pendency of a claim for an increased rating, VA must consider whether the revised or the old criteria are more favorable to the Veteran.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. Section 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 3.114.

As there is no evidence of intervetebral disc syndrome, nor associated incapacitating episodes at any time during the period under appeal discussion of the applicable codes under the old criteria (Diagnostic Code 5293) the revised criteria (Diagnostic Code 5293 effective September 23, 2002) or the reclassified criteria (Diagnostic Code 5243, effective September 26, 2003) is not for discussion. 

The Veteran seeks an increased rating for his service-connected facet degenerative joint disease, L5-S1, which is rated as noncompensable prior to December 17, 2007, 10 percent beginning December 17, 2007, and 20 percent beginning March 10, 2009.

A June 2003 VA examination noted the Veteran's complaints of lower back pain since falling in service in January 2003 with recurrent pain and stiffness every two weeks in the morning.  Upon examination the Veteran was found to have full range of motion with tenderness to palpation at T8-L2 with rotational scoliosis to the right.  Full range of motion was demonstrated with normal heel and toe gait.  His thoracic spine was normal and lumbar spine had slight curvature convex to the right but normal otherwise.  Neurological examination found reflexes to be 2 plus on both sides. 

In August 2007 the Veteran reported chronic pain in his lower to middle back which was aggravated by movement or sitting too long.  No examination was conducted. 

At a December 2007 VA examination the Veteran reported that he is not working in part due to his back.  He reported that his back hurts daily with pain at a 7/10, and that it flares up four to five times a week without cause.  He reported pain radiating to both of his legs, with numbness after prolonged walking.  No incapacitating episodes were reported.  Upon examination the thoracolumbar spine was tender to palpation on the right and left paralumbar muscles without muscle spasms.  No tenderness on the iliac spine.  Complains of pain in the midline with percussion of the lumbar spine.  Seated straight leg raising was negative.  Sensory, light touch and scratch of thighs, legs and ankles was normal.  Range of motion of the thoracolumbar spine was 90 degrees with complaints of pain at the end.  Other measurements were taken; flexion 75, extension 15, right and left lateral flexion 30, right lateral rotation 30 and left lateral rotation 25.  The x-ray taken in conjunction with the examination showed facet degenerative joint disease at L5-S1.  Functional impairment was between slight and moderate with no weakness, fatigability, or incoordination. 

A September 2008 x-ray diagnosed very mild scoliosis. 

At a March 2009 VA examination the Veteran reported a history of fatigue, stiffness, weakness, decreased motion, spasms and pain in the lower to middle back. 
The Veteran also reported radiating pain down both legs.  Upon examination no spinal abnormalities were found.  The thoracic sacrospinalis found spasms and tenderness on both sides but no atrophy, guarding or weakness.  The range of motion of the thoracolumbar spine was flexion 35 degrees, extension 15 degrees, left and right lateral flexion 15 degrees, left and right lateral rotation 30 degrees, with pain on active range of motion.  The range of motion after repetitive motion caused limitation due to pain reducing flexion to 20 degrees.  Lasegue's sign was negative.  The examiner noted that the Veteran's back pain affected his daily activities.  No incapacitating episodes of spine disease were noted. 

A compensable rating for facet degenerative joint disease, L5-S1, prior to December 17, 2007, is not warranted as there is no evidence of any limitation of motion.  There is no evidence of slight limitation of motion, as required under the old Diagnostic Code 5292, nor evidence of lumbosacral strain with characteristic pain on motion, as required under the old Diagnostic Code 5295.  There is no evidence of forward flexion of the thoracolumbar spine greater than 60 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, as required under the new code.

A rating greater than 10 percent facet degenerative joint disease, L5-S1 beginning December 17, 2007 is not warranted as there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  While the Veteran was noted to have scoliosis, there were no associated muscle spasms or guarding which caused it. 

A rating greater than 20 percent beginning March 10, 2009 is not warranted as there is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Inguinal ligamentitis, post right inguinal hernia repair

Diagnostic Code 7338 provides ratings for inguinal hernia.  Small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling.  Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated in accordance with the schedule, and 10 percent only added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.  

The Veteran's inguinal ligamentitis, post right inguinal hernia repair is currently rated noncompensable prior to October 5, 2005 and 10 percent beginning October 5, 2005. 

In a June 2003 treatment note from an Air Force Base the Veteran complained of chronic pain at the site of his hernia.  Upon examination the Veteran was noted to have three hernia scars, one on the left from prior to service, and two on the right, the lower one from surgery in October 2002, and the upper one from a recent excision site with sutures removed two weeks prior.  Abdominal pain was noted to be improving. 

At a June 2003 VA examination the Veteran reported having a hernia on the left prior to service which was well healed and that he developing a hernia on the right during service for which he had surgery.  He reported pain with deep palpation.  Upon examination the abdomen was found to be normal, and hernia repair scars were noted.  The examiner diagnosed inguinal ligamentitis with mesh adhesional pain with right inguinal hernia repair. 

A March 2007 addendum noted the Veteran's complaints of chronic pain in right inguinal area and opined that there was not a hernia reoccurrence but likely related to neuropathic etiology and recommended treatment of nerve distribution area.  

At a December 2007 VA examination the Veteran reported intermittent right groin pain after surgery, and that he currently experiences intermittent right inguinal pain.  A CT of the pelvis without contrast noted a high density structure within a loop of bowel in the mid abdomen, probably representing ingested medication, and a linear area of increased density in the right lower quadrant which may be the result of scarring due to prior surgery.  An ultrasound found no definite fluid collection or discrete mass. 

At an October 2008 hernia operation consult the examiner was able to palpate a small right inguinal hernia extending down the inguinal canal medial to mesh repair.  It was tender with palpation, present only when baring down, and reducible. 
The Veteran had not decided whether to proceed with surgery. 

A compensable rating prior to October 5, 2005, is not warranted as there is no evidence of postoperative recurrent inguinal hernia, readily reducible, prior to October 2008.  

A rating greater than 10 percent beginning October 5, 2005 is not warranted as there is no evidence of a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible. 

Intermittent reactive airway disease 
 
The Veteran was initially granted a noncompensable rating for intermittent reactive airway disease prior to November 5, 2007 and a 30 percent rating beginning November 5, 2007. 

The service connected intermittent reactive airway disease is rated by analogy to asthma. 38 C.F.R. § 4.20.  38 C.F.R. § 4.97, Diagnostic Code 6602.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).   

Diagnostic Code 6602 provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  



Post-bronchodilator studies are required when pulmonary function tests (PFT) are done for disability evaluation purposes except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  

When evaluating based on PFTs, post-bronchodilator results are to be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

At a June 2003 VA examination the Veteran reported episodes of upper respiratory congestion unresponsive to over the counter medicines with occasional frontal headaches.  He reported experiencing frontal headaches lasting a week every two months.  He was diagnosed with seasonal allergic rhinitis with mild intermittent reactive airway disease.  A pulmonary function test was conducted which found mild obstruction improved with bronchodilation.  Pre bronchodilation, FEV1 was 73 percent, and FEV1/FVC was 75 percent.  Post bronchodilation FEV1 was 82 percent and FEV1/FVC was 84 percent. 

An initial compensable rating prior to November 5, 2007 is not warranted as there is no evidence of  post-bronchodilator results FEV-1 of 71 to 80 percent predicted value, or; post-bronchodilator results FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. 

At a November 2007 VA examination the Veteran reported occasional symptoms of chest tightness, wheezing and dyspnea.  He had neither asthma attacks requiring medical attention nor any periods of incapacitation.  Pulmonary function test pre bronchodilation was FEV1 68 percent and FEV1/FVC 67 percent, and post bronchodilation was FEV1 80 percent and FEV1/FVC 69 percent. 

A rating greater than 30 percent beginning November 5, 2007 is not warranted as there is no evidence of post-bronchodilator results FEV-1 of 40 to 55 percent predicted, or; post-bronchodilator results FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations which the Veteran reported one annual visit, or; intermittent courses of systemic corticosteroids as the Veteran reported none.  

A March 2009 VA examination noted the Veteran's history of asthma, with acute attacks three or more times a week and visits for exacerbations less than once a year with a history of wheezing.  A March 2009 pulmonary function found pre bronchodilation to be FEV1 59 percent and FEV1/FVC 71 percent and post bronchodilation to be FEV1 55 percent and FEV1/FVC 57 percent. 

The March 2009 pulmonary function test found the post bronchodilation results to be worse than the pre bronchodilation results, therefore the pre bronchodilation results are used for rating purposes, which will not result in a rating greater than 30 percent.  38 C.F.R. § 4.96(d)(5).  

Seasonal allergic rhinusitis 

The rating criteria for allergic rhinitis, 38 C.F.R. § 4.97, Diagnostic Code 6522, affords a 10 percent evaluation for rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent evaluation is afforded for rhinitis with polyps.  The 30 percent evaluation is the highest available for allergic rhinitis. 

In May 2003 the Veteran had septoplasty. 

At the June 2003 VA examination the Veteran reported developing sinus symptoms in Pakistan.  Upon examination he was noted to have Nares with boggy mucosa and swollen nares and was diagnosed with seasonal allergic rhinitis. 

At a November 2007 VA examination the Veteran reported symptoms of nasal congestion with clear drainage, sneezing, itching eyes that occur when he is exposed to dust, cleaners, chemicals and fragrances.  He reported no seasonal changes in his symptoms which occur once a week and for which he has not sought medical attention.  Upon examination of the nasal passages there is mild nasal mucosal swelling with clear discharge, no polyps or obstruction, no septal deviation, tissue loss, scarring or deformity.  The sinuses are nontender without purulent discharge or crusting.  

At a March 2009 VA examination the Veteran reported greenish nasal discharge on a consistent basis since 2003.  The Veteran takes Benadryl for his symptoms.  He reported a history of sinusitis and nasal allergy.  The Veteran reported two episodes requiring 4-6 weeks of antibiotics.  He reported symptoms of headaches, sinus pain, sinus tenderness, and fever with headaches one to six times per week.  Upon examination there were no signs of nasal obstruction, nasal polyps or septal deviation. 

A compensable rating is not warranted at any time as there is no evidence of nasal obstruction at any time on either side of the nasal passage, nor any sign of polyps. 

Staged ratings 

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support staged evaluations for any of the disabilities other than the ones already in existence.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular  

As a 100 percent evaluation has been granted for PTSD, the application of 38 C.F.R. § 3.321(b)(1) is moot with respect to that issue.  Nor is there any showing that the service connected back disability, hernia disability, airway disability or rhinitis have caused marked interference with employment, have necessitated any periods of hospitalization or have otherwise rendered impractical the application of the regular schedular standards.  The regular scheduler criterion contemplates the symptomatology shown in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular scheduler standards and referral for consideration of an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 100 percent rating for posttraumatic stress disorder (PTSD) is granted. 

An initial compensable rating for facet degenerative joint disease, L5-S1 is denied. 

An increased rating for facet degenerative joint disease, L5-S1 greater than 10 percent beginning December 17, 2007 is denied. 

An increased rating for facet degenerative joint disease, L5-S1greater than 20 percent beginning March 10, 2009 is denied. 

An initial compensable rating for inguinal ligamentitis, post right inguinal hernia repair is denied. 

An increased rating greater than 10 percent for inguinal ligamentitis, post right inguinal hernia repair, beginning October 5, 2005 is denied. 

An initial compensable rating for intermittent reactive airway disease is denied. 

An increased rating greater than 30 percent for intermittent reactive airway disease beginning November 5, 2007 is denied. 
	
An initial compensable rating for seasonal allergic rhinitis is denied. 


REMAND

The Veteran has complained about tenderness and pain upon palpation on his hernia scars at the VA examinations; however the examination reports did not directly address the issue of whether the Veteran's scars were deep or superficial, unstable, painful, or cause any limitation of function or the measurements of the scars.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a skin examination.  Provide measurements of the length and width of the Veteran's scars of the abdomen (hernia scar); and state whether the scars are deep or superficial, unstable, painful, or cause any limitation of function. 

All opinions must be accompanied by a clear and complete rationale which discusses all relevant evidence of record.  

2.  Readjudicate the claim.   If the claim is denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


